FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CINDY LEE GARCIA,                       No. 12-57302
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:12-cv-08315-
                                          MWF-VBK
GOOGLE, INC., a Delaware
Corporation; YOUTUBE, LLC, a
California limited liability company,      ORDER
               Defendants-Appellees,

                and

NAKOULA BASSELEY NAKOULA, an
individual, AKA Sam Bacile; MARK
BASSELEY YOUSSEF; ABANOB
BASSELEY NAKOULA; MATTHEW
NEKOLA; AHMED HAMDY; AMAL
NADA; DANIEL K. CARESMAN;
KRITBAG DIFRAT; SOBHI BUSHRA;
ROBERT BACILY; NICOLA BACILY;
THOMAS J. TANAS; ERWIN
SALAMEH; YOUSSEFF M. BASSELEY;
MALID AHLAWI,
                      Defendants.


                 Filed March 13, 2014

 Before: Alex Kozinski, Chief Judge, Ronald M. Gould
          and N. Randy Smith, Circuit Judges.
2                  GARCIA V. GOOGLE, INC.

                            ORDER

     Within 21 days of the filing of this order, appellant shall
file a response to the petition for rehearing and rehearing en
banc. The response shall comply with Federal Rule of
Appellate Procedure 32 and Ninth Circuit Rule 40-1.

    The court grants leave pursuant to Federal Rule of
Appellate Procedure 29(a) to any amicus wishing to file a
brief bearing on the petition, so long as it is filed no later than
10 days after the filing of appellant’s response, does not
exceed 2,500 words and otherwise complies with Federal
Rule of Appellate Procedure 32.